Title: To John Adams from Mercy Otis Warren, 10 July 1814
From: Warren, Mercy Otis
To: Adams, John


				
					
					Plymouth July 10th. 1814—
				
				It is very many days since I address’d a line to any of my Quincy friends, and as I think I have been some time in arrears for a very agreeable letter from the late President, my first  attention is due to desire and I am quickened to discharge this obligation from having recently heard by my Sister Otis, that your health is declining.—The years you have counted up admonish that the harbingers of dissolution are drawing near, after three scores and ten.—Yet I most sincerely hope that the life of a Gentleman who acted so great a part in a revolution that astonished the world and lived to set his seal to an honorable peace after a desolating war, may be spared to see peace again restored to the United States, notwithstanding the severe threats of an old, inveterate enemy.—I should like very much to hear your observations on the gloomy aspect of the times.—I am disposed to ask you  very many questions, which a letter cannot contain.—I sit in my elbow chair in the old corner & were you and Mrs. Adams and Mrs. Warren again to meet there before we meet in the eternal world, I think the conversation of this trio would be neither unpleasing nor unprofitable.—What think you Sir,  of a little jaunt to Plymo. in company with Mrs. Adams & my sweet Caroline?—The ride might contribute to your health & to that of my long tried friend, your excellent partner.—I am told that my amiable, young friend, just mention’d   contemplates a distant residence from that of her Grand-Parents. I expect to see her before she spreads her wings for the Southward. I cannot close this without enquiring when and what you hear from the Ambassador at the Court of Petersburg?—My next question Sir, you may deem impertinent.—Do you remember who was the author of a little pamphlet entitled the Group?—To your hand it was committed by the writer.—You brought it forward to the public eye, I will therefore give you my reason for naming it now.—A friend of mine who lately visited the Atheneum saw it among a bundle of pamphlets with a high encomium on the Author who he asserted was Mr Samuel Barrett.—You can if you please give a written testimony contradictory of this false assertion.You and Mr Gerry are the only surviving Gentlemen that I recollect, who knew any thing of the character, the manners, the movements and a thousand circumstances that took place and occupied the attention of the Patriots who struggled and suffered in the cause of their Country from 1765 to 1783 when the instrument of Independence sign’d by yourself & others was acknowledged by foreign nations.—Am I mistaken when I observe that the generations of men which have since arisen have been so notoriously negligent in their enquiries relative to the principles & the foundation of the rights & liberties acquired by the labours & blood of their Ancestors, that  with few exceptions they appear a very ignorant & narrow minded people.—I forbear to say more on this or any other subject lest  I should trespass on your patience.—With the most cordial wishes for the restoration of your health & my affectionate regards to Mrs. Adams, to Susan, Caroline & others of your family, subscribes respectfullyYr Friend & Humle Servt
				
					Mercy Warren
				
				
			